2016 WI 60

                  SUPREME COURT          OF      WISCONSIN
CASE NO.:               1999AP62-D & 2002AP2962-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Jane A. Edgar, Attorney at Law:

                        Board of Attorneys Professional Responsibility,

                                  Complainant,

                             v.

                        Jane A. Edgar,

                                  Respondent-Appellant.

                        In the Matter of Disciplinary Proceedings
                        Against Jane A. Edgar, Attorney at Law:

                        Office of Lawyer Regulation,

                                  Complainant,

                                  v.

                        Jane A. Edgar,

                                  Respondent-Appellant.

OPINION FILED:          July 8, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                   2016 WI 60
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.    1999AP62-D & 2002AP2962-D


STATE OF WISCONSIN                       :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jane A. Edgar, Attorney at Law:

Board of Attorneys Professional Responsibility,                 FILED
           Complainant,
                                                            JUL 8, 2016
      v.
                                                              Diane M. Fremgen
                                                           Clerk of Supreme Court
Jane A. Edgar,

           Respondent-Appellant.


In the Matter of Disciplinary Proceedings
Against Jane A. Edgar, Attorney at Law:

Office of Lawyer Regulation,

           Complainant,

           v.

Jane A. Edgar,

           Respondent-Appellant.




      ATTORNEY   reinstatement     proceeding.      Attorney's         license

reinstated with conditions.
                                                                No.        1999AP62-D & 2002AP2962-D



       ¶1    PER       CURIAM.       We      review        a    report        filed       by    Referee

Jonathan V. Goodman, recommending that the court reinstate the

license     of    Jane    A.    Edgar       to     practice           law    in    Wisconsin         with

conditions. Upon careful review of the matter, we agree that

Attorney Edgar's license should be reinstated, with conditions.

We further agree that Attorney Edgar should be required to pay

the full costs of this proceeding, which are $2,575.60 as of

April 4, 2016.

       ¶2    Attorney          Edgar        was    admitted            to     practice         law    in

Wisconsin        on    June    17,   1985.            On    March      22,       1999,     the    Court

suspended        her     license       to    practice           law        for     two    years      for

misconduct        consisting         of      conversion               of     funds,       improperly

commingling funds, and falsely certifying that she had a trust

account and maintained proper trust account and bank records.

Disciplinary Proceedings Against Edgar, 230 Wis. 2d 205, 601
N.W.2d 284 (1999).

       ¶3    In        2003,     Edgar's          license        was         suspended         for     an

additional year, retroactive to March 22, 2001, for misconduct
consisting of multiple violations of failing to take reasonably

practicable steps to protect her clients' interests; failing to

keep   clients         reasonably      informed            or   to     comply       with       clients'

requests     for        information;          failing           to     act        with    reasonable

diligence;        and     failing       to        cooperate           with        OLR's       grievance

investigations. She also failed to render a full accounting in

connection        with    an    advanced          fee;      practiced            law     while    under

administrative           suspension;         and       failed         to      obtain      a     written


                                                  2
                                                          No.    1999AP62-D & 2002AP2962-D



conflict waiver. Disciplinary Proceedings Against Edgar, 2003 WI
49, 261 Wis. 2d 413, 661 N.W.2d 817.

    ¶4      On September 20, 2010, Attorney Edgar unsuccessfully

sought reinstatement of her Wisconsin law license. Disciplinary

Proceedings Against Edgar, 2012 WI 19, 338 Wis. 2d 729, 809
N.W.2d 524.

    ¶5      On June 22, 2015, Attorney Edgar filed a new petition

seeking reinstatement of her law license. On December 29, 2015,

the Office of Lawyer Regulation (OLR) filed a response stating

it does not oppose her reinstatement but recommending a lawyer

oversee her practice for a period of two years.                                 The referee

conducted a public hearing on February 10, 2016. The referee

filed    his    report      and        recommendation           on     March     15,   2016,

recommending reinstatement, with one year of monitoring by an

attorney.

    ¶6      Supreme       Court        Rule       (SCR)     22.31(1)       provides      the

standards      to   be     met        for   reinstatement.            Specifically,     the

petitioner     must      show    by     clear,     satisfactory,          and    convincing
evidence that he or she has the moral character to practice law,

that his or her resumption of the practice of law will not be

detrimental to the administration of justice or subversive to

the public interest, and that he or she has complied with SCR

22.26 and the terms of the order of suspension. In addition to

these   requirements,           SCR    22.29(4)(a)-(4m)              provides    additional

requirements that a petition for reinstatement must show.                                All

of these additional requirements are effectively incorporated
into SCR 22.31(1).
                                              3
                                                       No.    1999AP62-D & 2002AP2962-D



       ¶7   When we review a referee's report and recommendation,

we will adopt the referee's findings of fact unless they are

clearly erroneous. Conclusions of law are reviewed de novo. See

In re Disciplinary Proceedings Against Eisenberg, 2004 WI 14,

¶5, 269 Wis. 2d 43, 675 N.W.2d 747.

       ¶8   We    conclude     that     the     referee's      findings    support     a

determination      that      Attorney       Edgar     has     met   her    burden     to

establish by clear, satisfactory, and convincing evidence that

she has met all of the standards required for reinstatement of

her license to practice law in Wisconsin. The referee found that

Attorney Edgar has not practiced law during the period of her

suspension; that she has complied fully with the terms of the

order of suspension and will continue to do so until her license

is   reinstated;       and    that    she     has   maintained      competence       and

learning in the law.           If reinstated, Attorney Edgar intends to

serve as a guardian ad litem in Children's Court.

       ¶9   The record further supports the referee's conclusion

that   Attorney    Edgar's      conduct       since    her    suspension       has   been
exemplary    and       above     reproach;          that      she   has    a     proper

understanding     of    and    attitude       toward    the    standards    that     are

imposed upon members of the bar and will act in conformity with

those standards; that she can be safely recommended to the legal

profession, the courts, and the public as a person fit to be

consulted by others and to represent them and otherwise act in

matters of trust and confidence and in general to aid in the

administration of justice as a member of the bar and an officer


                                            4
                                                           No.     1999AP62-D & 2002AP2962-D



of   the    courts;       and   that       she       has   fully     complied     with    the

requirements set forth in SCR 22.26.

      ¶10    In    assessing         Attorney         Edgar's      moral   character       and

whether     her     resumption        of     the       practice      of    law    would    be

detrimental to the administration of justice or subversive of

the public interest, the referee was impressed by the testimony

of the Dean and Rector of All Saints Cathedral, who testified in

support     of     Attorney       Edgar's            character.     The    referee      noted

Attorney Edgar was "very contrite" in acknowledging her past

professional       misconduct         and    observed        that      Attorney        Edgar's

suspension       has     resulted      in    significant           economic      and   social

hardship to her.

      ¶11    The    OLR    also      acknowledges          that     Attorney      Edgar   has

expressed "deep regret" for her misconduct. Attorney Edgar has

satisfied the costs imposed on her in connection with her 1999

disciplinary case, paid full restitution to former clients as

required by her 2003 suspension order, and has paid the costs

associated        with    her     first      attempt        at     reinstatement.         And,
significantly, Attorney Edgar has addressed mental health issues

that previously compromised her ability to function as a lawyer.

Consequently,          many     of     the       conditions         imposed       in     prior

disciplinary proceedings are no longer warranted.

      ¶12    The OLR recommended that Attorney Edgar be monitored

by an attorney, approved by the OLR, for a period of two years

following her reinstatement, to assist her transition back into

the practice of law.             The referee opined, without elaboration,
that a single year would be sufficient.
                                                 5
                                                   No.   1999AP62-D & 2002AP2962-D



      ¶13   Upon      careful   review   of   the    matter,      we    agree     that

Attorney    Edgar's      license    should    be    reinstated,         subject     to

monitoring by an attorney. We agree with the OLR that a period

of two years is appropriate to better ensure a smooth transition

as Attorney Edger resumes the practice of law.

      ¶14   It is this court's general practice to assess the full

costs of a proceeding against a respondent. See SCR 22.24(1m).

We follow that general practice here.

      ¶15   IT IS ORDERED that the license of Jane A. Edgar to

practice law in Wisconsin is reinstated, effective the date of

this order.

      ¶16   IT     IS   FURTHER     ORDERED   that       as   a    condition       of

reinstatement of Jane A. Edgar's license to practice law in

Wisconsin, she shall be monitored by an attorney, approved by

the   Office     of   Lawyer    Regulation,   for    a   period    of    two    years

following reinstatement.

      ¶17   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Jane A. Edgar shall pay to the Office of Lawyer
Regulation the costs of this proceeding, which are $2,575.60 as

of the date of this order.




                                         6
    No.   1999AP62-D & 2002AP2962-D




1